Citation Nr: 1453693	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2014.


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran served in the Republic of Vietnam.

2.  The Veteran's Parkinson's disease is due to his active service.

 
CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including paralysis agitans (Parkinson's disease), are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

There is a presumption of service connection for certain conditions if a Veteran was exposed in service to certain tactical herbicides that were used in Vietnam and some other locations during the Vietnam Era, and which were composed of one or more of the chemicals listed under 38 C.F.R. § 3.307(a)(6)(i).  38 U.S.C.A. § 1116 (West 2014).

There is a presumption of service connection for Parkinson's disease if a Veteran was exposed in service to certain herbicides, including Agent Orange, that were used in Vietnam and other locations such as Thailand during the Vietnam Era.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including Parkinson's disease are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e). 

The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; or picloram. 38 C.F.R. § 3.307(a)(6)(i) .

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). 

Also, there are guidelines for presumption of exposure based on service in Thailand and Korea during the Vietnam Era.  See M21-1MR, IV.ii.2.C.10.p; M21-1MR, IV.ii.2.C.10.q.  VA has determined that if a US Air Force veteran served on one of the air bases as a security policeman or member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then exposure to Agent Orange should be acknowledged on a facts found or direct basis.  Id.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

First, a claim of service connection for Parkinson's disease was previously denied in July 2008.  Although the Veteran did not appeal the decision, new and material evidence is not needed to reopen the claim because a liberalizing regulation was passed.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  This is so because Parkinson's disease was added to the list of diseases that may be presumptively service connected due to exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Accordingly, the claim is adjudicated on the merits without consideration of new and material evidence.

The Veteran asserts entitlement to service connection for Parkinson's disease on the basis that he was exposed to herbicide agents while serving in Thailand and in Vietnam.  During an October 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified as to details of missions resulting in having boots on the ground in Vietnam and testified how his military occupational specialty put him at the perimeter of Korat Royal Thai Air Force Base (RTAFB) in Thailand; both resulting in exposure to herbicides. 

In statements made during the appeal, the Veteran has summarized his service in Southeast Asia as it relates to his asserted exposure to herbicide agents there.  He reported that he first visited Vietnam on his way to Bangkok, Thailand at the beginning of his one-year assignment there.  In July 1970, his permanent change of station travel back to the U.S. involved a flight with a deplaning stopover in Saigon.  He also had two temporary duty (TDY) trips to the U.S. that included stops in Saigon.

The Veteran also reported that in Thailand he participated in Operation Igloo White.  He reported that as part of that operation he made TDY trips from his base at Korat RTAFB, to Saigon (Tan Son Nhut), Pleiku, DaNang (camp Horn), and Quang Tri (fire support base, landing by helicopter).  He reported that on these trips he provided training and briefing to U.S. and South Vietnamese troops on the deployment and use of tactical ground sensors that were part of the Igloo White mission.  He reported that the classified and short-term nature of these missions to Vietnam resulted in a lack of documentation with respect to his presence in Vietnam. 

He reported that for transportation these trips used 553RW aircraft, which were parked at the perimeter of Korat.  He reported that his military occupational specialty (MOS) as Combat Information Control Officer (CICO) with over 70 missions, and the location of his building on base put him near the perimeter of the base where spraying occurred weekly.  The Veteran reported that the flight line at Korat RTAFB was very close to the Agent Orange defoliated perimeter of the base and that while on the flight line waiting to begin a mission, he would take cigarette breaks, which for safety reasons, required being at least 100 feet from the planes.  This put him closer to the defoliated perimeter of the base.

The Veteran's DD Form 214 shows that his primary specialty numbers included that of intelligence plans, programs, recourses, and systems staff officer (11 years); intelligence applications officer (four years); signals intelligence officer (four years); and intelligence director (one year).  Decorations included the Republic of Vietnam Gallantry Cross with Device, and the Republic of Vietnam Campaign Medal.  

Service records, including his Chronological Listing of Service, show that the Veteran served in the 553 Reconnaissance Squadron, at Korat RTAFB in Thailand from July 1969 to July 1970.  The Veteran's duties at Korat included being the CICO and Wing CICO.  One rating report indicated that his duties included that of combat aircrew member and inflight supervisor of aircrew personnel, during highly sensitive combat reconnaissance missions over enemy threatened territory while exposed to enemy ground fire and air threats.  Evaluation reports show that he had additional responsibilities for a tactical reconnaissance program, and performed TDY assignments.

Other personnel records show that the Veteran was awarded the Air Medal for meritorious achievement while participating in aerial flight; and accomplishing important missions under extremely hazardous conditions in Southeast Asia.
 
Private and VA records show that the Veteran has a diagnosis of Parkinson's disease since 2001.

The claims files contain a number of statements from several former members of the U.S. Air Force, who reported that they were stationed with the Veteran at Korat RTAFB in Thailand.  These multiple statements provide multiple consistent reports that the Veteran was exposed to herbicide agents in the following various ways.  The Veteran's duties brought him very close to the perimeters of Korat RTAFB, particularly near the flight line where he performed duties.  According to those statements and the Veteran's statements, his living quarters were very close to the perimeter fence, and well within the Agent Orange "drift area" computed by the Department of the Air Force.  The Veteran traveled on numerous temporary duty assignments and official business to South Vietnam and other bases in Thailand, usually for one or two days.  On one of the occasions he performed liaison duties for two or three days at various locations in Vietnam sometime between September and November 1969, including Saigon, Pleiku, Quang Tri, and Da Nang.  The Veteran also was in Vietnam while going to and from his mid-tour "R&R."

Moreover, the Veteran submitted flight log records dated during his assignment in Thailand showing numerous episodes of time spent traveling on aircraft, which he reported was associated with classified-nature flights to places including trips made in-country to Vietnam.

The Veteran has testified credibly on this matter, and his statements and testimony are corroborated by a number of consistent statements from airmen with whom he served.  Notwithstanding any deficiency of corroborating official record specifying a presence in Vietnam, the Veteran's testimony of his exposure to herbicides in Southeast Asia, in particular during duty or visitations on the ground in the Republic of Vietnam, are consistent with numerous corroborating lay statements and with the conditions of his service and assignment duties while stationed at Korat RTAFB.  Although no official documentation of Vietnam service is of record, service in Vietnam is consistent with the circumstances of the Veteran's service, including accomplishing missions in Southeast Asia, which may be a euphemism for Vietnam.  

The evidence on file is, at the least, in equipoise on the question of whether the Veteran had service in Vietnam.  In such a case, the question must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the Veteran served in the Republic of Vietnam during the requisite time period and there is no affirmative evidence to the contrary, the Board presumes that he was exposed to herbicide agents such as Agent Orange.

Given such exposure as a finding of fact, presumptive service connection for Parkinson's disease is warranted because the disease has manifest to at least 10 percent after service.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e); 4.124a, Diagnostic Code 8004 (2014) (the minimum disability rating for Parkinson's disease is 30 percent).  Therefore, service connection for Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


